ERLANGER, J.
The action was brought to recover $212.97 for the alleged failure of" defendant to safely carry and deliver a certain case of goods from the city of New York to the Ashton Dry Goods Company, of Rockford, in the state of Illinois. The answer denies the material allegations of the complaint. Upon this issue the action was brought to trial, and testimony taken on behalf of the parties. At the close of the plaintiffs’ case, and again at the end of the entire case, the defendant moved to dismiss the complaint upon various grounds, among others, that plaintiff failed to establish a cause of action against the defendant.
The record is barren of any evidence in respect of the value of the goods which it is claimed were delivered to defendant for transportation, and no judgment could be entered against the defendant without such proof. A number of questions are presented on this appeal; but, *767as the judgment must be reversed for the reason mentioned,^ it is not deemed necessary to consider them.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event.
GIEDERSEEEVE, P. J., concurs. GIEGERICH, J., concurs in result.